Citation Nr: 0008419	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-19 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
compression fracture of the fifth lumbar vertebra.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1956 to June 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a noncompensable evaluation for service-
connected compression fracture of the fifth lumbar vertebra.  


REMAND


In January 1960, the veteran filed an initial claim for VA 
benefits for a back injury.  By rating decision in November 
1960, the RO granted service connection for compression 
fracture of the fifth lumbar vertebra with a noncompensable 
evaluation, effective from January 14, 1960.  

By letter, dated in November 1988, W.R.F., M.D., stated that 
the veteran was initially injured in a lifting injury in 
1982, when he sustained a herniated disc and had a 
laminectomy twice at that time.  The veteran was again 
injured in two falls in 1986.  

By rating decision in July 1995 and May 1998, the RO denied a 
compensable evaluation for service-connected compression 
fracture of the fifth lumbar vertebra, stating that it was 
most likely that the veteran's current back problems stemmed 
from the intervening injuries rather than the fracture 
sustained during service in 1958.  The Board notes that the 
record contains no medical opinion to support this 
conclusion.  Further, the veteran has not been afforded a VA 
examination to determine the current extent of his residuals 
of service-connected fifth lumbar vertebra compression 
fracture since June 1995, more than two years prior to the 
receipt of the instant claim for an increased evaluation.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his residuals of 
compression fracture of the fifth lumbar 
vertebra, which have not already been 
identified and obtained.  Specifically, 
records of the veteran's treatment 
following injuries in the 1980s should 
be identified.  After securing the 
necessary release, the RO should obtain 
these records.

2. The RO should arrange for an examination 
of the veteran by appropriate VA 
specialist for the purpose 
of ascertaining the current nature, 
extent of severity, and etiology of the 
veteran's current back disability.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition, 
including range of motion testing.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's current lower back 
disability is a residual of his inservice 
compression fracture.  The examiner 
should identify specific symptoms and 
pathology due to the inservice injury as 
opposed to the post-service injuries in 
the 1980s.  The examiner should indicate 
whether pain and functional loss are 
additionally disabling in connection with 
the residuals of the veteran's inservice 
compression fracture.  The examiner 
should note the existence, if any, of 
crepitation, limitation of motion, 
weakness, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claim 
for an increased evaluation for service-
connected compression fracture of the 
fifth lumbar vertebra.  If the claim 
remains denied, the veteran should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


